Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 1 of 18 PageID 15246




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
   KEITH STANSELL, et al.,

                  Plaintiffs,

          v.                                               Civil Action: 09-cv-02308

   REVOLUTIONARY ARMED FORCES
   OF COLOMBIA (FARC), et al.,

                                Defendants.


               MOTION TO AMEND JUDGMENT PURSUANT TO RULE 60(A)
                   OF THE FEDERAL RULES OF CIVIL PROCEDURE

         Samark López Bello, Yakima Trading Corporation, EPBC Holdings, Ltd., 1425 Brickell

  Ave 63-F LLC, 1425 Brickell Ave Unit 46b LLC, 1425 Brickell Ave 64e LLC, 200g PSA Holdings

  LLC, Leucadendra 325, LLC, and MFAA Holdings Ltd (collectively, “Movants”), by and through

  counsel of record, hereby file this Motion to Amend Judgment Pursuant to Rule 60(a) of the

  Federal Rules of Civil Procedure. The Clerk of Court made a clerical mistake in the Default

  Judgment issued in this case when she added the term “compensatory” next to each damage award,

  even though this Court’s Order on the Plaintiff’s Motion for Default Judgment did not include the

  word “compensatory” next to the damage awards. This clerical mistake must be corrected.

  I.     INTRODUCTION

         A.     The Anti-Terrorism Act Lawsuit Against The FARC Defendants

         On November 12, 2009, Plaintiffs, and their representatives, brought an action under the

  Anti-Terrorism Act, 18 U.S.C. § 2338 (“ATA”) for damages sustained as a result of being

  captured, tortured, and killed by members of the Revolutionary Armed Forces of Colombia

  (FARC). Complaint (DE 1).
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 2 of 18 PageID 15247




         Plaintiffs made service on the FARC defendants and obtained procedural defaults against

  each one. On June 7, 2010, Plaintiffs filed a Motion for Default Judgment seeking an assessment

  of damages for the injuries sustained by the survivors and the family members under the ATA.

  Motion for Default Judgment (DE 228), attached hereto as Exhibit A. In their Motion for Default

  Judgment, Plaintiffs argued that the ATA provides for compensatory damages, treble damages,

  and the imposition of liability at any point along the causal chain of terrorism. Exhibit A at 20.

  Thus, Plaintiffs knew, in 2010, that the ATA provided for two types of damages: compensatory

  and treble.

         In seeking a default judgment, Plaintiffs argued that Section 201 of the Terrorism Risk

  Insurance Act of 2002 (“TRIA”) allows them to execute on the assets of persons not named in the

  original lawsuit. Exhibit A at 35. In their Motion, Plaintiffs noted that TRIA provides a procedure

  for executing on any future blocked assets of the FARC or its leaders:

                 SEC. 201. SATISFACTION OF JUDGMENTS FROM BLOCKED
                 ASSETS OF TERRORISTS, TERRORIST ORGANIZATIONS,
                 AND STATE SPONSORS OF TERRORISM.

                 (a) IN GENERAL- Notwithstanding any other provision of law, and
                 except as provided in subsection (b), in every case in which a person
                 has obtained a judgment against a terrorist party on a claim based
                 upon an act of terrorism, or for which a terrorist party is not immune
                 under section 1605(a)(7) of title 28, United States Code, the blocked
                 assets of that terrorist party (including the blocked assets of any
                 agency or instrumentality of that terrorist party) shall be subject to
                 execution or attachment in aid of execution in order to satisfy such
                 judgment to the extent of any compensatory damages for which
                 such terrorist party has been adjudged liable. H.R. 3210,
                 Terrorism Risk Insurance Act of 2002.

  Id. (emphasis added). Thus, Plaintiffs knew, and acknowledged to this Court, that should they seek

  to execute against persons who are deemed agents or instrumentalities of the FARC, the recovery

  against those individuals would be limited to compensatory damages. See Martinez v. Republic

  of Cuba, 149 F. Supp. 3d 469, 471 n.2 (S.D.N.Y. 2016) (“Martinet’s [sic] judgment also includes

                                                   2
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 3 of 18 PageID 15248




  $20 million in punitive damages; however, TRIA Section 201 permits attachment only to the extent

  of compensatory damages.”).

          In seeking damages for Keith Stansell, Marc Gonsalves and Thomas Howes, Plaintiffs

  submitted evidence detailing their “1,967 days in captivity, including their beatings, psychological

  torture, constant threats of execution, malnourishment, being chained at the neck like an animal,

  grueling jungle marches, disease, lack of medical care and other severe emotional and physical

  distress.” Exhibit A at 54. Plaintiffs Stansell, Gonsalves and Howes each requested a

  compensatory damage award of $19,670,000 plus an additional lump sum factor of an amount

  that the Court determined to be fair and reasonable based upon the horrific injury in fact. Id. This

  additional lump sum factor, Plaintiffs argued, was appropriate “in order to fully compensate the

  victim.” Id. at 53 (emphasis added). Plaintiffs Stansell, Gonsalves and Howes then requested

  separate treble damages based on the final compensatory award. Id. at 54. In their motion, Plaintiffs

  Stansell, Gonsalves and Howes cited cases in which similar compensatory damages were awarded

  in order to assuage the Court that the amounts they sought in a default judgment were in line with

  other awards:

          See Cronin v. Islamic Republic of Iran, 238 F. Supp. 2d 222, 234-35 (D.D.C. 2002)
          (court awarded lump sum of $1.2 million in compensatory damages to hostage who
          was held captive for four days and who suffered severe beatings during that time;
          Surette v. Islamic Republic of Iran, 231 F. Supp. 2d 260, 264-69 (D.D.C. 2002) (court
          awarded per diem amount of $4,440,000 plus lump sum of $1 million in compensatory
          damages to the estate of a hostage who was held for 14 months prior to his death);
          Cicippio v. Islamic Republic of Iran, 18 F. Supp. 2d 62, 70 (D.D.C. 1998) (court
          awarded lump sum of $6.1 million in compensatory damages to hostage who was
          held captive for 532 days and who suffered regular beatings);) (emphasis added)

  Id. at 53.

          The survivors of Thomas Janis requested damages for pain and suffering and noted that

  “[f]ederal courts have frequently awarded compensatory damages to surviving spouses and

  children of decedent victims of terrorist acts, both under the state sponsored exceptions to the

                                                   3
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 4 of 18 PageID 15249




  FSIA, and also under the ATA.” Id. at 54 (emphasis added). Plaintiffs then described that “[w]hile

  the loss suffered by a spouse is difficult to quantify, courts typically award between $8 million and

  $12 million for the emotional distress resulting from the death of a spouse.” Id. Plaintiffs then

  provided examples of compensatory damage awards for surviving children, whose parents were

  victims of terrorism, ranging from $5 million to $20 million, before being awarded separate treble

  damages. Id. at 55-57. Plaintiffs requested an award of non-economic damages of $12,000,000.00

  to Judith Janis as spouse and $5,000,000.00 to each of the four surviving children (Christopher,

  Greer, Michael and Jonathan), with each award then subject to trebling under § 2333(a). Id. at 57.

         On June 14, 2010, Judge Lazzara, in assessing damages for Plaintiffs Stansell, Gonsalves

  and Howes held as follows:

                 Plaintiffs Stansell, Gonsalves, and Howes describe 1,967 days in
                 captivity that included beatings, psychological torture, constant
                 threats of execution, malnourishment, being chained at the neck like
                 an animal, grueling jungle marches, disease, lack of medical care,
                 and other severe emotional and physical distress. They also assert
                 continued, permanent suffering of damages. (Dkt. 229, Exs. 1-8.)
                 They each request a compensatory award of $19,670,000
                 ($10,000 per day in captivity), plus an additional lump sum factor
                 of an amount based upon the horrific injury in fact, and trebling of
                 the total award pursuant to 18 U.S.C. § 2333.

  Order and Opinion, June 14, 2010 (DE 232), attached hereto as Exhibit B at 5 (emphasis added).

  Judge Lazzara explained that Plaintiffs’ request was in line with compensatory awards in other

  cases: “[T]he requested compensatory award is appropriate inasmuch as federal courts have

  developed a damage calculation standard that grants former hostages roughly $10,000 per day of

  captivity in pain and suffering damages.”. Id. (emphasis added). As for the lump sum factor, Judge

  Lazzara reviewed the cases provided by Plaintiffs and decided that an additional $5,000,000 lump

  sum would be an appropriate award “in order to fully compensate the victim.” Id. at 6 (emphasis

  added). Thus, it is clear that the Plaintiffs sought, and Judge Lazzara awarded, Plaintiffs Stansell,


                                                   4
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 5 of 18 PageID 15250




  Gonsalves, and Howes $24,670,000 in compensatory damages each, which was then subject to

  trebling, for a total award of $74,010,000 per person. Exh. A at 53, 54; Exh. B at 9 (“1. Plaintiffs

  Stansell, Gonsalves, and Howes are each entitled to an award in the amount of $74,010,000.”).

         As for the surviving spouse and children of Thomas Janis, Judge Lazzara reasoned, “federal

  courts have frequently awarded compensatory damages to surviving spouses and children of

  decedent victims of terrorist acts under the ATA. While the loss suffered by a spouse is difficult

  to quantify, courts typically award between $8 million and $12 million for the emotional distress

  resulting from the death of a spouse.” Exhibit B at 7. As for the Janis children, Judge Lazzara

  cited the cases provided by Plaintiffs, including Ungar v. Palestinian Auth., in which, as Plaintiffs

  explained in their motion, “the court awarded $10,000,000 compensatory damages to each

  surviving son for loss of companionship, society, and guidance and mental anguish, trebled to

  $30,000,000 each under the ATA,” Exh. A at 57 (emphasis added). Based on this and other cases

  cited by Plaintiffs, Judge Lazzara ultimately determined that “it was reasonable to award non-

  economic damages of $12,000,000.00 to Judith Janis, as spouse, and $5,000,000.00 to each of the

  four surviving children (Christopher, Greer, Michael, and Jonathan), as requested, with each award

  then subject to trebling under § 2333(a).” Exhibit B at 8-9.

         Judge Lazzara then entered a combined award for each Plaintiff as follows:

                 ACCORDINGLY, it is ORDERED AND ADJUDGED:

                 Plaintiffs’ Motion for Entry of Final Default Judgment on Liability
                 and Damages (Dkt. 228) is granted. Damages are awarded as
                 follows:

                 1. Plaintiffs Stansell, Gonsalves, and Howes are each entitled to an
                 award in the amount of $74,010,000.

                 2. Plaintiff Judith Janis is entitled to an award in the amount of
                 $36,000,000.



                                                   5
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 6 of 18 PageID 15251




                  3. Plaintiffs Christopher Janis, Greer Janis, Michael Janis, and
                  Jonathan Janis are each entitled to an award of $15,000,000.

                  The Clerk shall enter judgment accordingly and close this case.

                  DONE AND ORDERED at Tampa, Florida, on June 14, 2010.

  Exhibit B at 9. In total, based on Plaintiffs’ suggested calculations on compensatory damages, as

  well as caselaw showing that those compensatory damages were in line with other cases, Judge

  Lazzara awarded the Plaintiffs a total of $106,010,000 in compensatory damages, before trebling.

  The total amount of the award (compensatory damages plus treble damages) equaled

  $318,030,000.

         On June 15, 2020, the Clerk of Court recorded the default judgment. Clerk of Court’s

  Default Judgment (DE 233), attached hereto as Exhibit C. The Default Judgment did not properly

  reflect Judge Lazzara’s formal Opinion and award of damages; rather than repeat the language

  used by Judge Lazzara at the end of his Order, the Clerk’s Default Judgment added the word

  “compensatory” next to each total award. This language does not appear on Judge Lazzara’s Order

  (see below).

   Judge Lazzara’s Opinion                               Clerk’s Default Judgment
   and Order

   1.    Plaintiffs    Stansell,                 1. Judgment is hereby entered for
   Gonsalves, and Howes are                      Plaintiff, Keith Stansell, for
   each entitled to an award in                  compensatory damages in the
   the amount of $74,010,000.                    amount     of     $74,010,000.00
                                                 (Seventy Four Million and Ten
   2. Plaintiff Judith Janis is                  Thousand Dollars).
   entitled to an award in the
   amount of $36,000,000.                        2. Judgment is hereby entered for
                                                 Plaintiff, Marc Gonsalves, for
   3. Plaintiffs Christopher                     compensatory damages in the
   Janis, Greer Janis, Michael                   amount      of    $74,010,000.00
   Janis, and Jonathan Janis are                 (Seventy Four Million and Ten
   each entitled to an award of                  Thousand Dollars).
   $15,000,000.


                                                  6
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 7 of 18 PageID 15252




                                                 3. Judgment is hereby entered for
                                                 Plaintiff, Thomas Howes, for
                                                 compensatory damages in the
                                                 amount      of    $74,010,000.00
                                                 (Seventy Four Million and Ten
                                                 Thousand Dollars).

                                                 4. Judgment is hereby entered for
                                                 Plaintiff, Judith Janis. for
                                                 compensatory damages in the
                                                 amount of $36,000,000.00 (Thirty
                                                 Six Million Dollars).

                                                 5. Judgment is hereby entered for
                                                 Plaintiff, Christopher Janis, for
                                                 compensatory damages in the
                                                 amount      of     $15,000,000.00
                                                 (Fifteen Million Dollars).

                                                 6. Judgment is hereby entered for
                                                 Plaintiff,   Greer Janis,     for
                                                 compensatory damages in the
                                                 amount      of    $15,000,000.00
                                                 (Fifteen Million Dollars).

                                                 7. Judgment is hereby entered for
                                                 Plaintiff, Michael Janis, for
                                                 compensatory damages in the
                                                 amount      of    $15,000,000.00
                                                 (Fifteen Million Dollars).

                                                 8. Judgment is hereby entered for
                                                 Plaintiff, Jonathan Janis, for
                                                 compensatory damages in the
                                                 amount      of    $15,000,000.00
                                                 (Fifteen Million Dollars).


  Exhibit C at 1-2.
         The Clerk inserted the words “compensatory damages” before each award. The Clerk’s

  entry of default does not accurately reflect Judge Lazzara’s Order. At no time did Judge Lazzara

  ever characterize the total award for each plaintiff as solely compensatory damages.



                                                  7
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 8 of 18 PageID 15253




         Judge Lazzara awarded $106,010,000 in compensatory damages, and then awarded treble

  damages under ATA. The Clerk’s error redefines $212,020,000 of treble damages into

  compensatory damages. This error is significant. The Clerk’s inaccurate transcription of Judge

  Lazzara’s Opinion and Order affects all persons and entities who are or will later be adjudicated

  to be, agents or instrumentalities of the FARC.

         B.      Registration Of Default Judgment In The Southern District Of Florida And
                 Plaintiffs’ Ex Parte Application For Attachment And Execution

         Plaintiffs knew or should have known that the Default Judgment contained the error by the

  Clerk of Court, as they knew that they had sought (and Judge Lazzara had ordered) $106,010,000

  in compensatory damages, which was then trebled. Rather than file a motion under Rule 60(a),

  Plaintiffs instead registered their judgment in the Southern District of Florida and other several

  other jurisdictions throughout the country. See e.g., Stansell et al. v. FARC et al., Civil Action No.

  10-mc-22724 (SDFla.) (DE 1). That matter, initially filed on July 28, 2010, was administratively

  closed, and on February 12, 2019, the case was reassigned to the Honorable Robert N. Scola. The

  Docket reflects that all entries in the previous case were administratively transferred to Stansell et

  al. v. FARC et al., Civil Action No. 19-CIV-20896 (“SDFla. Action”).

         On February 13, 2019, Plaintiffs filed an ex parte Application seeking to attach and execute

  assets under TRIA, claiming that Samark López Bello was an agent and instrumentality of the

  FARC and owned a variety of properties and assets located in the district that were blocked by the

  Office of Foreign Assets Control (“OFAC”).        Ps’ Ex Parte, Expedited Motion for Issuance of

  Post-Judgment Writs, SDFla. Action, DE 18.

         Without setting forth the details of the entire procedural history, relevant to this motion,

  the District Judge in the Southern District of Florida eventually found on September 26, 2019,

  after considering affidavits and testimony, that López was an agent or instrumentality of the

                                                    8
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 9 of 18 PageID 15254




  FARC. That ruling made Movants’ U.S.-based assets subject to execution under TRIA to satisfy

  the compensatory element of Plaintiffs’ default judgment. Order Adopting R&R, SDFla. Action,

  DE 247); TRIA Sect. 201(a) (blocked assets “shall be subject to execution or attachment in aid of

  execution in order to satisfy such judgment to the extent of any compensatory damages for which

  such terrorist party has been adjudged liable.”). Movants have appealed this finding, as well as a

  number of other procedural and substantive rulings, and the matter is currently awaiting briefing

  before the Eleventh Circuit Court of Appeals.

         C.      Plaintiffs’ Motion For Order Determining That Plaintiffs' ATA Judgment Is
                 For Compensatory Damages And Enforceable In Full Under TRIA

         To date, by their own admission, the Plaintiffs have executed and recovered more than

  $108,000,000 against Movants’ assets, two million more than the amount of compensatory

  damages that were awarded by Judge Lazzara on June 14, 2010. Ps’ Expedited Motion for Order,

  SDFla. Action, DE 422. Plaintiffs, fully cognizant that the law limits their recovery against third

  parties under TRIA to the amount of compensatory damages awarded against the FARC, and

  knowing that the most recent forced sale of an asset would place their recovery over $106,010,000,

  filed an Expedited Motion requesting that the Southern District Judge essentially modify Judge

  Lazzara’s Opinion and Order of June 14, 2010 and instead impose the erroneous Default Judgment.

         Specifically, Plaintiffs sought a declaration that Judge Lazzara awarded them

  $318,030,000 and that the entire award was for compensatory damages. In support of their Motion,

  Plaintiffs claimed:

                 “Judge Richard Lazzara of the Middle District—the Judge who had
                 entered the ATA judgment—expressly stated in the judgment that
                 the trebled damage awards were for ‘compensatory damages.’” See
                 MDFL No. 09-2308, DE 233 Judgment (registered in this district as
                 DE 1 in prior case 1:10-cv-22724) (specifying that each Plaintiff’s
                 award was exclusively for “compensatory damages”).”



                                                  9
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 10 of 18 PageID 15255




   See Plaintiffs’ Expedited Motion (SDFLA DE 422) at 2-3, attached hereto as Exhibit D. Plaintiffs

   representation, however, is false. Judge Lazzara never stated that the entire $318,030,000.00

   award was for compensatory damages in his June 14, 2010 Opinion and Order. The docket entry

   cited by Plaintiffs – DE 233 in the case at bar – was not signed by Judge Lazzara, but was rather

   the erroneous default judgment signed by a deputy Clerk of Court. Default Judgment (DE 233),

   Exhibit C.

          Quite to the contrary, Judge Lazzara awarded the sum of $106,010,000 in compensatory

   damages based on Plaintiffs’ own request in their Motion for Default Judgment. Plaintiffs did not

   request, nor did Judge Lazzara, award them $318,030,000 in compensatory damages. See Exhibits

   A and B. Plaintiffs’ Motion for Default Judgment set forth the elements of compensatory damages

   for pain and suffering, emotional distress and other non-economic awards in the same context.

   Plaintiffs then requested an additional lump sum multiplier for pain and suffering relating to the

   prolonged captivity. Plaintiffs also requested a separate treble damages award.

          Now, apparently dissatisfied with the collection to date, Plaintiffs argued in the Southern

   District of Florida that treble damages are the same as compensatory damages. Their newly

   contrived argument contradicts the representations they made to this Court during the default

   judgment motion. Specifically, even though they requested a separate award for compensatory

   damages and treble damages under the ATA, Plaintiffs now contend the entire award was

   compensatory. Plaintiffs should be judicially estopped from taking a contrary position, ten years

   later, against individuals who were neither original defendants nor original judgment debtors.

   Movants opposed Plaintiffs’ motion to modify the original default judgment, making these same

   arguments, which were ignored by the Court in the Southern District, based on the Clerk’s

   mistaken entry. Movant’s Opp. Brief, SDFla. Action, DE 450, attached hereto as Exhibit E.



                                                  10
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 11 of 18 PageID 15256




          In their papers, Plaintiffs misrepresented to the Southern District Court that Judge Lazzara

   repeatedly stated that the judgment was for “compensatory damages”:

          Judge Richard Lazzara of the Middle District—the Judge who had entered the ATA
          judgment—expressly stated in the judgment that the trebled damage awards were
          for “compensatory damages.’]: See MDFL No. 09-2308, DE 233 Judgment
          (registered in this district as DE 1 in prior case 1:10-cv-22724) (specifying that each
          Plaintiff’s award was exclusively for “compensatory damages”)

   Exh. D at 2-3; Ps’ Reply Brief, SDFla. Action, DE 453 at 1, attached hereto as Exhibit F (“when

   Judge Lazzara used the word “compensatory damages” 8 times in his Order, Judge Lazzara didn’t

   really mean “compensatory”). The documents, however, speak for themselves: it was not Judge

   Lazzara who “repeatedly stated that the judgment was for ‘compensatory damages.’” To the

   contrary, it was the Clerk’s mistaken entry on the Default Judgment that “repeatedly stated that

   the judgment was for “compensatory damages.”

          On July 16, 2020, the Honorable Robert N. Scola granted Plaintiffs’ Motion and repeated

   the Plaintiffs’ misrepresentation about the record, stating:

                  District Court Judge Lazzara from the Middle District of Florida
                  entered the Plaintiffs’ ATA judgment for compensatory damages in
                  the amount of $318,030,000. (ECF No. 1-1) (repeatedly stating that
                  the judgment was for “compensatory damages”). And the Eleventh
                  Circuit has referred to the judgment in this case as compensatory
                  damages. Stansell v. FARC, 704 F.3d 910, 913 (11th Cir. 2013).

   (SDFLA DE 460 at 2), attached hereto as Exhibit G. As set forth above, the Clerk erroneously

   inserted the words “compensatory damages” before each individual award when recording the

   judgment. It is apparent that the Clerk’s mistake has resulted in another federal judge relying on

   this erroneous entry.

          Plaintiffs further mischaracterized the original Default Judgment arguing that the Eleventh

   Circuit has determined that the original judgment solely reflected compensatory damages. This

   too is false. The Eleventh Circuit has never ruled on the question of whether compensatory


                                                    11
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 12 of 18 PageID 15257




   damages include treble damages in this case. Rather, the quotes Plaintiffs selectively excerpt from

   the Eleventh Circuit Opinion merely repeat the Plaintiffs’ unchallenged characterization of the

   Clerk’s mistaken entry in the form of dicta. Plaintiffs misrepresented to Judge Scola that the

   characterization of the $318,030,000.00 award as compensatory and “the very nature of that

   Judgement was central to the 2013 appeal.” Exh. F at 4. However, the Eleventh Circuit clearly

   stated what was at issue in the case – and whether the amount of damages was characterized as

   fully compensatory or compensatory plus trebled was not at issue: “This case focuses solely on

   the interpretation of § 201(d)(2) of the Terrorism Act, which defines “blocked assets” for purposes

   of that statute.” Stansell v. Revolutionary Armed Forces of Colombia, 704 F.3d 910, 914 (11th Cir.

   2013) (emphasis added).

          Based on these reasons, and those that follow, Movants request this Court to correct the

   Clerk’s mistake and amend the June 15, 2010 default judgment to conform to Judge Lazzara’s

   Opinion and Order of June 14, 2010. This correction is necessary to avoid manifest injustice.

   II.    ARGUMENT

          A.      The Default Judgment Entered By The Clerk Of Court Must Be Corrected To
                  Conform To The District Court’s Opinion And Order Of June 14, 2010.

   “It is axiomatic that courts have the power and the duty to correct judgments which contain clerical

   errors or judgments which have issued due to inadvertence or mistake.” Am. Trucking Ass'ns v.

   Frisco Transp. Co., 358 U.S. 133, 145 (1958). Rule 60(a) of the Federal Rules provides that “the

   court may correct a clerical mistake or a mistake arising from oversight or omission whenever one

   is found in a judgment, order, or other part of the record. The court may do so on motion or on its
                                                       1
   own, with or without notice.” Fed.R.Civ.P. 60(a).



   1 While the Movants could find no cases in the Eleventh Circuit on Rule 60(a), the Eleventh
   Circuit has held that nonparties have standing to file a motion under Rule 60(b) if the
                                                   12
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 13 of 18 PageID 15258




           “Under this rule the court may correct errors, created by mistake, oversight, or omission,

   that cause the record or judgment to fail to reflect what was intended at the time of trial.” Warner

   v. City of Bay St. Louis, 526 F.2d 1211, 1212 (5th Cir. 1976)(citations omitted); 2 Mullins v. Nickel

   Plate Mining Co., Inc., 691 F.2d 971, 973 (11th Cir. 1982).

          “While such mistakes are not necessarily made by the clerk, they are often errors made in

   transcribing or recording the judgment.” Warner, 526 F.2d at 1212. Since the court is correcting

   merely clerical errors, Rule 60(a) explicitly states that the correction may be made at any time.

   Weeks v. Jones, 100 F.3d 124, 129 (11th Cir. 1996). As the Fourth Circuit put it:

                  Rule 60(a) is not confined just to fixing typographical and other
                  clerical errors. The Rule's text also authorizes a court to correct “a
                  mistake arising from oversight or omission.” Fed. R. Civ. P. 60(a).
                  Such a mistake occurs when there is an inconsistency between the
                  text of an order or judgment and the district court's intent when it
                  entered the order or judgment. A “mistake arising from oversight or
                  omission” also includes an unintended ambiguity that obfuscates the
                  court's original intent. Rule 60(a) authorizes a district court to
                  correct either such mistake to conform the text with its original
                  intent.

   Sartin v. McNair Law Firm PA, 756 F.3d 259, 265–66 (4th Cir. 2014). “[T]he scope of a court's

   authority under Rule 60(a) to make corrections to an order or judgment is circumscribed by the

   court's intent when it issued the order or judgment.” Id. at 266. The court's original intent “‘may



   “nonparty’s interests are directly affected by the final judgment.” Kem Mfg. Corp. v. Wilder, 817
   F.2d 1517, 1521 (11th Cir. 1987). By virtue of the Southern District Court’s ruling that López is
   an agency of instrumentality of the FARC, a ruling that López disputes and is appealing, López
   and the Movants’ interests in property have been directly affected by the final judgment and
   indeed have been sold in order to satisfy the final judgment. Thus, Movants have standing. Even
   if this Court were to find that Movants did not have standing, the Court may, on “its own
   initiative” fix the clerical mistake. This Court should not wait for Plaintiffs to come forward –
   they have used the clerical mistake to their benefit and have failed to seek correction of the error
   in the past decade since the default judgment was issued.
   2
     In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
   Circuit adopted as binding precedent all decisions of the former Fifth Circuit rendered prior to
   October 1, 1981.
                                                    13
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 14 of 18 PageID 15259




   be ascertained through consideration of contemporaneous documents, such as a memorandum

   opinion or transcript, and by the presiding judge's own subsequent statements regarding his

   intent.’” Id.

           Movants’ requested relief falls squarely within this Court’s power under Rule 60(a) to

   correct errors and to fix the inconsistency between the text of the June 15, 2010 Default Judgment

   and Judge Lazzara’s June 14, 2010 Opinion and Order. As set forth above, the Clerk’s entry of

   default was transcribed improperly. The Clerk inserted the words “compensatory damages” before

   each damage award. The Clerk’s entry of default does not accurately reflect Judge Lazzara’s

   Order. At no time did Judge Lazzara ever characterize the total award for each plaintiff as solely

   compensatory damages. As evidenced from Plaintiffs’ offers of proof in their Motion for Default

   Judgment and Judge Lazzara’s Opinion, he awarded $106,010,000 in compensatory damages. The

   Court then awarded treble damages, which are designed to deter future acts of terrorism, not

   compensate the victim for pain and suffering type damages.

           Treble damages under the ATA are not compensatory damages and Judge Lazzara never

   held that treble damages under the ATA were compensatory damages. See Exhibit B. The Clerk’s

   error must be corrected to accurately reflect the Court’s June 14, 2010 Opinion and Order.

           B.      This Court Should Find That Plaintiffs Are Judicially Estopped From Arguing
                   That The Entire Amount Of The Court’s Order -- $316,030,000 Consists Of
                   Compensatory Damages.
           Plaintiffs’ current position, that the entire $318,030,000 damage award is compensatory, is

   inconsistent with their position in 2010 when they sought $106,010,000 in compensatory damages

   and a separate award for treble damages. See Exhibit A at 54. Plaintiffs are now estopped from

   taking a contrary position in this litigation.

                   Under the doctrine of judicial estoppel, “where a party assumes a
                   certain position in a legal proceeding and succeeds in maintaining
                   that position, he may not thereafter, simply because his interests

                                                    14
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 15 of 18 PageID 15260




                  have changed, assume a contrary position, especially if it be to the
                  prejudice of the party who has acquiesced in the position formerly
                  taken by him.” Allapattah Servs., Inc. v. Exxon Corp., 372 F. Supp.
                  2d 1344, 1367 (S.D. Fla.2005) (citing New Hampshire v. Maine, 532
                  U.S. 742, 749, 121 S. Ct. 1808, 149 L.Ed.2d 968 (2001)). The
                  doctrine is used to prevent “a party from prevailing in one phase of
                  a case on an argument and then relying on a contradictory argument
                  to prevail in another phase.” Allapattah Servs., 372 F .Supp. 2d at
                  1367 (citing New Hampshire, 532 U.S. at 749, 121 S. Ct. 1808).
                  Thus, “[j]udicial estoppel is an equitable doctrine invoked at a
                  court's discretion, designed to protect the integrity of the judicial
                  process.” Stephens v. Tolbert, 471 F.3d 1173, 1177 (11th Cir. 2006).

   In re Gosman, 382 B.R. 826, 841 (S.D. Fla. 2007).
          As the Supreme Court noted in New Hampshire v. Maine, the purpose of the doctrine is to

   “prohibit[] parties from deliberately changing positions according to the exigencies of the

   moment.” New Hampshire, 532 U.S. at 750. The Supreme Court set forth three nonexclusive

   factors for courts to consider in determining whether the doctrine of judicial estoppel applies:

   “[f]irst, a party's later position must be “clearly inconsistent” with its earlier position[;] second,

   courts regularly inquire whether the party has succeeded in persuading a court to accept that party's

   earlier position, so that judicial acceptance of an inconsistent position in a later proceeding would

   create the perception that either the first or the second court was misled; . . . a third consideration

   is whether the party seeking to assert an inconsistent position would derive an unfair advantage or

   impose an unfair detriment on the opposing party if not estopped.” Id. at 750–51 (internal citations

   omitted].

          Here, Plaintiffs current position that the entire $318,030,000 is compensatory is

   indisputably inconsistent with its position in the motion for default judgment that it sought

   $106,010,000 in compensatory damages before trebling. See, e.g., Exh. A at 54 (Plaintiffs’ counsel

   requested “a compensatory damage award of $19,670,000 plus an additional lump sum factor of

   an amount that the Court determines to be fair and reasonable” for the surviving Plaintiffs; id. at


                                                     15
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 16 of 18 PageID 15261




   57 (Plaintiffs’ counsel requested “that this court award non-economic damages of $12,000,000.00

   to Judith Janis as spouse and $5,000,000.00 to each of the four surviving children . . . with each

   award subject to trebling under § 2333(a).”). Second, by providing other court judgments on the

   proper amount of compensatory damages, Plaintiffs clearly persuaded Judge Lazzara in the Middle

   District litigation that Plaintiffs were entitled to these compensatory damages before trebling. See

   e.g. Exh. A at 52-54 (citing cases setting appropriate measure of damages); id. at 53 (“The $10,000

   per day figure is meant to compensate a former hostage for their intense suffering, including, inter

   alia, loneliness, beatings, and a lack of hygiene.”) (emphasis added); Exh. B at 7 (Judge Lazzara found

   that “federal courts have frequently awarded compensatory damages to surviving spouses and

   children of decedent victims of terrorist acts under the ATA . . . courts typically award between $8

   million and $12 million.”)(emphasis added). Plaintiffs are most certainly trying to impose an unfair

   advantage and detriment on Movants by now taking the inconsistent position that all $318,030,000

   in damages were compensatory in nature. Should Plaintiffs file a response in opposition to this

   Motion, this Court should find that Plaintiffs are judicially estopped from now claiming a position

   inconsistent from the one they successfully advocated before this Court.

          IV.     LOCAL RULE 3.01(g) CERTIFICATE

          Counsel for Movants have consulted with has conferred with counsel for Plaintiffs, who

   opposes the requested relief.

          V.      CONCLUSION

          Movants request this Court to enter an order, amending the Default Judgment in the

   following manner:

          1. Judgment is hereby entered for Plaintiff, Keith Stansell in the amount of $74,010,000.00

   (Seventy Four Million and Ten Thousand Dollars).



                                                     16
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 17 of 18 PageID 15262




          2. Judgment is hereby entered for Plaintiff, Marc Gonsalves in the amount of

   $74,010,000.00 (Seventy Four Million and Ten Thousand Dollars).

          3. Judgment is hereby entered for Plaintiff, Thomas Howes in the amount of

   $74,010,000.00 (Seventy Four Million and Ten Thousand Dollars).

          4. Judgment is hereby entered for Plaintiff, Judith Janis in the amount of $36,000,000.00

   (Thirty Six Million Dollars).

          5. Judgment is hereby entered for Plaintiff, Christopher Janis in the amount of

   $15,000,000.00 (Fifteen Million Dollars).

          6. Judgment is hereby entered for Plaintiff, Greer Janis in the amount of $15,000,000.00

   (Fifteen Million Dollars).

          7. Judgment is hereby entered for Plaintiff, Michael Janis in the amount of $15,000,000.00

   (Fifteen Million Dollars).

          8. Judgment is hereby entered for Plaintiff, Jonathan Janis in the amount of $15,000,000.00

   (Fifteen Million Dollars).
                                                    Respectfully submitted,
                                                     /s/ Adam S. Fels
                                                    Adam S. Fels
                                                    Florida Bar No. 114917
                                                    Fridman Fels & Soto, PLLC
                                                    2525 Ponce de Leon Boulevard, Suite 750
                                                    Coral Gables, FL 33134
                                                    Tel : 305-569-7701
                                                    afels@ffslawfirm.com

                                                    Counsel for Movants




                                                  17
Case 8:09-cv-02308-CEH-AAS Document 1205 Filed 07/23/20 Page 18 of 18 PageID 15263




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing has been filed via the Court’s CM/ECF system,

   which will send an electronic copy of the foregoing to all counsel of record, on this 23rd day of

   July, 2020.

                                                             /s/ Adam S. Fels




                                                  18
